NEW JERSEY RESOURCES CORPORATION EXHIBIT SUBSIDIARIES OF THE REGISTRANT SUBSIDIARY STATE OF INCORPORATION New Jersey Natural Gas Company New Jersey NJR Service Corporation New Jersey NJR Energy Services Company New Jersey NJR Energy Investments Corporation (f/k/a NJR Capital Services Corp.) Subsidiaries: New Jersey NJR Energy Corporation New Jersey NJR Energy Holdings Corporation Subsidiaries: New Jersey NJNR Pipeline Company New Jersey NJR Pipeline Company New Jersey NJR Storage Holdings Company Subsidiary: Delaware NJR Steckman Ridge Storage Company Subsidiaries: Delaware Steckman Ridge GP, LLC (Limited Liability Company) Delaware Steckman Ridge, LP (Limited Partnership) Delaware NJR Investment Company New Jersey NJR Clean Energy Ventures Corporation New Jersey NJR Retail Holdings Corporation Subsidiaries: New Jersey Commercial Realty & Resources Corp. New Jersey NJR Home Services Company New Jersey NJR Plumbing Services, Inc. New Jersey
